Callahan, J.
(dissenting). I dissent and vote to affirm the judgment, with costs except as to plaintiffs Casey, Kinloch, Pisarelli, Tuttle, Waring, Webber and McDermott. As to those plaintiffs, the action should be severed and remitted for trial with a direction that judgment be allowed for the difference between $480 and the increases received by them subsequent to July 1, 1937, for all périods for which they signed the payroll under protest.
Dore, J. P., Cohn, Van Voorhis and Shientag, JJ., concur in Per Curiam opinion; Callahan, J., dissents and votes to affirm the judgment, in opinion.
*384Order and judgment reversed and the action remitted for trial, with costs to abide the event, with the direction that judgment he granted plaintiffs for the remaining annual mandatory increments not provided for in the budget periods in question except in any case in which plaintiffs failed to sign the payrolls under protest. Settle order on notice.